                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     TROY OF THE FAMILY CARSLAKE,                       CASE NO. 18-cv-06176-YGR
                                   7                    Plaintiff,
                                                                                            ORDER GRANTING MOTIONS TO DISMISS
                                   8              vs.
                                                                                            Re: Dkt. Nos. 9, 11, 22
                                   9     DEPARTMENT OF CHILD SUPPORT
                                         SERVICES, ET AL.,
                                  10
                                                        Defendants.
                                  11
                                              On October 9, 2018, plaintiff Troy Carslake (named as Troy of the Family Carslake),
                                  12
Northern District of California
 United States District Court




                                       proceeding pro se, filed a complaint alleging thirteen causes of action in violation of 42 U.S.C.
                                  13
                                       §1983 (“Section 1983”) against eight defendants—the County of Alameda (erroneously named as
                                  14
                                       the “Alameda County Department of Child Support Services) and Sheriff Gregory J. Ahern
                                  15
                                       (collectively, “County Defendants”); the California Department of Child Support Services
                                  16
                                       (“DCSS”) and David Kilgore, Director of DCSS (collectively, “DCSS Defendants”); the Alameda
                                  17
                                       County Superior Court, the Clerk of the Court, and Alameda County Superior Court Judges Mark
                                  18
                                       Kliszewski and Somnath Raj Chatterjee (collectively, “Judicial Defendants”). (Dkt. No. 1
                                  19
                                       (“Compl.”).) Plaintiff’s allegations all appear to relate to his child support obligation and
                                  20
                                       defendants’ actions and involvement in setting and enforcing that obligation. (See id.)
                                  21
                                              All defendants now move to dismiss all counts alleged in the complaint.1 (Dkt. Nos. 9, 11,
                                  22

                                  23
                                              1
                                                 In connection with their motion to dismiss, County Defendants request that the Court
                                  24
                                       take judicial notice of three documents. (Dkt. No. 11-1 (“RJN”).) Specifically, County
                                  25   Defendants request that the Court take judicial notice of (1) the Findings and Order After Hearing,
                                       filed on December 4, 2017, in the case of Troy Timothy Carslake v. Stephanie Nayelli Carslake,
                                  26   filed in Alameda County Superior Court family law case number HF15794456 (Id. at ECF 3-17
                                       (“Family Court Order”)); (2) Register of Actions for the case of Carslake v. Carslake, Alameda
                                  27   County Superior Court case number HF15794456 (RJN at 18-37 (“Family Court Docket I”)); and
                                       (3) Register of Actions for the case of Carslake v. Carslake, Alameda County Superior Court case
                                  28
                                       number HF16829883 (RJN at ECF 38-42 (“Family Court Docket II”)). (Id. at 3-4.) These state
                                   1   12.) Judicial Defendants move to dismiss for lack of subject matter jurisdiction under Federal

                                   2   Rule of Civil Procedure 12(b)(1) and failure to state a claim under Rule 12(b)(6). (Dkt. No. 10

                                   3   (“Judicial MTD”) at 1.) County Defendants similarly move. (Dkt. No. 11 (“County MTD”) at 1.)

                                   4   DCSS Defendants move to dismiss for lack of subject matter jurisdiction under Rule 12(b)(6), for

                                   5   failure to a claim under Rule 12(c), and for failure to state a short and concise statement under

                                   6   Rules 8(a) and (d). (Dkt. No. 22 (“DCSS MTD”) at 2.)

                                   7          Having carefully considered the pleadings and the papers submitted, and for the reasons set

                                   8   forth more fully below, the Court hereby GRANTS defendants’ motions to dismiss with prejudice.

                                   9          I.        BACKGROUND

                                  10          Plaintiff is a party to an ongoing divorce and child custody case. (See Compl. at 18.) On

                                  11   August 8, 2017, defendant Alameda Superior Court Judge Mark Kliszewski conducted a hearing

                                  12   in plaintiff’s case in family court, Troy Timothy Carslake v. Stephanie Nayelli Carslake, filed in
Northern District of California
 United States District Court




                                  13   Alameda County Superior Court case number HF15794456. (Family Court Order at ECF 4.)

                                  14   Approximately four months later, on December 4, 2017, Judge Kliszewski issued Finding and

                                  15   Order After Hearing in which he addressed custody issues and ordered plaintiff to pay Stephanie

                                  16   Nayelli Carslake child support on a monthly basis in the amount of $418.00. (Id. at ECF 8

                                  17   (ordering plaintiff to pay child support in the amount of $418.00 on a monthly basis, one half on

                                  18   the 1st of the month and one half on the 15th).)

                                  19          Plaintiff includes in his complaint the following general factual allegations: Defendants

                                  20   “pursuant to Title IV-D, Section 458 of the Social Security Act, violated the United States

                                  21   Constitution for billions in incentive money profits did knowingly, willfully, and with

                                  22   premeditation violate [plaintiff’s] civil and inherent rights under contract with a private for profit

                                  23   IV-D franchise.”2 (Compl. at 2.) Defendants deprived plaintiff of his “interest pursuant to

                                  24

                                  25   court records have been filed with the State of California and are maintained on the court’ s
                                       website. Accordingly, the Court GRANTS County Defendants’ request. See Lee v. City of L.A.,
                                  26   250 F.3d 668, 688-89 (9th Cir. 2001) (noting “a court may take judicial notice of matters of public
                                       record” and documents whose “authenticity . . . is not contested” and upon which a plaintiff’s
                                  27
                                       complaint relies) (internal quotation marks omitted) (alterations in original).
                                  28          2
                                                   All quotations from plaintiff’s complaint are included verbatim unless otherwise noted.
                                                                                          2
                                   1   established IV-D activities, and due process was deprived because under 45 C.F.R. § 302.34 there

                                   2   was no constitutional court hearing provided before [he] was deprived of [his] property and

                                   3   rights.” (Id. at 6.) Defendants, “and their agents, staff, and employee’s premediated acts and

                                   4   omissions violated due process because they knew well in advance that no law required them to

                                   5   offer and sell IV-D services, and said services were not intended to benefit custodial parents or

                                   6   children . . . and that IV-D services was intended to benefit the public treasury not [plaintiff].”

                                   7   (Id.)

                                   8           Plaintiff asserts that the Rooker-Feldman Doctrine as well as the “Domestic Relations” and

                                   9   Younger Abstention Doctrines do not bar his lawsuit. (Id. at 3.) In support of that assertion,

                                  10   plaintiff contends as follows: Defendants “did voluntarily enter into an IV-D contract with

                                  11   [DCSS], the extension of the Office of Child Support Enforcement (OSCE) to provide IV-D

                                  12   magistrate and probation services as an administrative franchise court, NOT a constitutional
Northern District of California
 United States District Court




                                  13   court.” (Id.) “Defendants are under contract with the federal government: 28 U.S.C. 3002(15)(A)

                                  14   is a corporation and therefore the DCSS, Alameda County Superior Court, Judges, Clerk of the

                                  15   Court, Sheriff and other government entities are corporate entities posing as Constitutional

                                  16   branches of government.” (Id.) Under 45 C.F.R. § 303.107 performance of duties, defendants

                                  17   waived Eleventh Amendment immunity “as an independent branch of the government

                                  18   constitutionally entrusted to protect the rights and liberties guaranteed by the Constitution and

                                  19   laws of the United States and this state.” (Id.) Defendants Kliszewski and Chatterjee “failed to

                                  20   faithfully and impartially discharge and perform all the duties incumbent upon them under the

                                  21   Constitution and laws of the United States.” (Id.) Kliszewski and Chatterjee operated “as Clerks

                                  22   of the OCSE masquerading as Judges” and so “cannot do anything judicial, and if they attempt to

                                  23   do anything judicial, it is a nullity.” (Id. at 3-4.)

                                  24           Plaintiff also contends that defendants have waived any immunity provided by the

                                  25   Eleventh Amendment. (Id. at 4-5.) In support thereof, plaintiff avers as follows: Defendants

                                  26   performed their “obligation of IV-D contracts in an independent capacity” rather than as officers,

                                  27   employees, or agents of the State of California or DCSS. (Id. at 4.) “The IV-D franchise is a

                                  28   ‘partnership’ against whom a § 1983 claim for money damages might be asserted . . . and a
                                                                                               3
                                   1   ‘private business for profit’ affecting or belonging to private individuals, as distinct from the

                                   2   public generally, not official, not clothed with office.” (Id.) Therefore, defendants “voluntarily

                                   3   entered to perform [a] contractual obligation outside of its constitutional creation amount[s] to the

                                   4   automatic waiver of its Eleventh Amendment Immunity.” (Id.)

                                   5          Based upon these allegations, plaintiff now asserts thirteen causes of action against all

                                   6   defendants, all of which plaintiff claims arise under Section 1983: (1) fraudulent inducement; (2)

                                   7   fraud; (3) false advertisement; (4) forced and compelled association; (5) deprivation of rights

                                   8   under color of law; (6) compelled disclosure and use of a social security number; (7) intentional

                                   9   infliction of a bill of attainder, and pain and penalties; (8) First Amendment violations and

                                  10   deprivations; (9) Fourth Amendment violations and deprivations; (10) Fifth Amendment

                                  11   violations and deprivations; (11) denial of the right to counsel and the right to a trial by jury; (12)

                                  12   Thirteenth Amendment deprivations and violations; and (13) Fourteenth Amendment deprivations
Northern District of California
 United States District Court




                                  13   and violations. (Id. at 8- 14.)

                                  14          In support of each of these thirteen causes of action, plaintiff further alleges as follows:

                                  15          In support of his first cause of action for fraudulent inducement, plaintiff alleges that

                                  16   defendants compelled him “under Sec. 403 Grants (a)(5)(C)(iii)(III), to become enrolled in the IV-

                                  17   D franchise and to be in compliance with the terms of a personal responsibility contract, in which

                                  18   [plaintiff] unknowingly entered into with the [d]efendants, and [] a commitment to cooperate in

                                  19   the payment of IV-D, and [] a commitment to participate in employment or related activities to

                                  20   make regular payments to the [d]efendants, and [] a commitment to participate in services,

                                  21   designed to compel [plaintiff] to obtain and retain employment, to increase earrings in order to

                                  22   enhance their federal profits. Under Sec 466(a) 42 U.S.C. § 666(a)(15)(A)(I) [d]efendants used

                                  23   procedures to ensure that ‘if [plaintiff] owed past-due support, [he] will work or have a plan for

                                  24   payment.” (Id. at 8.)

                                  25          In support of his second cause of action for fraud, plaintiff alleges that defendants

                                  26   “publicly advertise on their website that ‘every child has the right to support from both parents’”

                                  27   and “publicly advertise that DCSS’s IV-D franchise ‘benefits’ children by enforcing parental

                                  28   responsibility for their support.” (Id. at 8-9.) Defendants committed fraud because they “(1)
                                                                                          4
                                   1   misrepresented the material facts that IV-D was for the best interest of children and custodial

                                   2   parents, and it does create a federal right to service, and that needy families with children are the

                                   3   intended beneficiaries of the statute[;] (2) . . . knew the misrepresentations were false, and that IV-

                                   4   D was only created to benefit the state treasury not children; (3) [plaintiff] justifiably relied on the

                                   5   misrepresentations; and (4) an actual injury and loss resulted from [plaintiff’s] reliance in the

                                   6   misrepresentations.” (Id. at 9.)

                                   7           In support of his third cause of action for false advertisement, plaintiff alleges that

                                   8   defendants deprived him of his rights “in violation of 15 U.S.C. § 52 by knowingly and

                                   9   intentionally disseminating false advertisements.” (Id.) Defendants disseminated false

                                  10   advertisements by the United States mail and a website “for the purpose of inducing, or which is

                                  11   likely to induce, directly or indirectly the purchase of IV-D ‘services[,]’” which was “an unfair

                                  12   and deceptive act.” (Id.)
Northern District of California
 United States District Court




                                  13           In support of his fourth cause of action for forced and compelled association, plaintiff

                                  14   alleges that “the IV-D franchise is in fact a private business for profit who offers and sells IV-D

                                  15   services to ‘customers’” and that he “was compelled to become a customer of the IV-D franchise

                                  16   against [his] will.” (Id. at 9-10.)

                                  17           In support of his fifth cause of action for deprivation of rights under the color of law,

                                  18   plaintiff alleges that defendants “deprived and violated [his] rights under Title 42, the Public

                                  19   Health and Welfare Code which is comprised IV-D of the Social Security Act which is editorially

                                  20   compiled and organized into the title, but Title 42 itself has never been enacted into positive law.”

                                  21   (Id. at 10.) “The distinction is constitutionally significant because a non-positive law title is

                                  22   merely (presumed) evidence of law” and “positive law titled constitute legal evidence of the law in

                                  23   all Federal and State courts.” (Id.)

                                  24           In support of his sixth cause of action for compelled disclosure and use of his SSN,

                                  25   plaintiff alleges that defendants “employed Sec 466(a)(13) of the Social Security Act” to compel

                                  26   “the disclosure of [his] SNN for the sole purpose of hunting and tracking [plaintiff] like an animal

                                  27   and then forcing [him] under coercion to succeed to the status of non-custodial parent in order to

                                  28   establish, modify, and enforce IV-D collections.” (Id.) Defendants “in an act of collusion, and
                                                                                          5
                                   1   under contractual obligations” compelled the disclosure of plaintiff’s SSN “to obtain benefits from

                                   2   certain U.S. agencies in violation of the laws of the United States and defendants shall be guilty of

                                   3   a felony and upon conviction thereof shall be fined under title 18 or imprisoned for not more than

                                   4   five years, or both.” (Id. at 11.)

                                   5           In support of his seventh cause of action for intentional infliction of a bill of attainder, and

                                   6   pain and penalties, plaintiff alleges that defendants “acted under color of 42 U.S.C. § 666(a)(4)(A)

                                   7   to place liens on [his] real and personal property to collect amounts allegedly owed, which arose

                                   8   by operation of law, the manner of which involuntary financial servitude developed upon

                                   9   [plaintiff], by the mere application of IV-D without the act or cooperation, of [plaintiff] for profit.”

                                  10   (Id.) “IV-D enforcement remedies target only the individual group through an intentional

                                  11   infliction of a bill of attainder, or a bill of pain and penalties. IV-D is an act of the legislature that

                                  12   declare non-custodial parents guilty of non-payment and punishing them without a trial by jury in
Northern District of California
 United States District Court




                                  13   violation of the Sixth Amendment and Article I. Section 9, Paragraph 3.” (Id.)

                                  14           In support of his eight cause of action for First Amendment violations and deprivations,

                                  15   plaintiff alleges that defendants “employed 45 C.F.R. §303.11(12) knowingly prohibiting and

                                  16   abridging [plaintiff’s] right to petition Government for redress of his grievances.” (Id.)

                                  17           In support of his ninth cause of action for Fourth Amendment violations and deprivations,

                                  18   plaintiff alleges that defendants used his SSN “to employ IV-D High -Volume Automated Systems

                                  19   to consistently violate [plaintiff’s] right to privacy by using the number to track and hunt [him]

                                  20   down, through Proactive Matching, Federal Parent Locator Service, State Parent Locator Service,

                                  21   National Directory of New Hires, State Director of New Hires, New Hire Reporting, Multistate

                                  22   Financial Institution Data Match, and the Uniform Interstate Family Support Act.” (Id. at 12.)

                                  23   Defendants “committed” the “tracking and hunting” of plaintiff in a “lust for profit pursuant to 42

                                  24   U.S.C. §658(a) and (f) which resulted in the violations and [plaintiff] being unconstitutionally

                                  25   subjected to Wage withholding; Liens on property; Offset of unemployment compensation

                                  26   payments; Seizure and sale of personal or real property; Reporting to credit agencies to prevent the

                                  27   underserved extension of credit; Seizure of State and Federal income tax refunds; Revocation of

                                  28   various types of licenses (driver’s, business, occupational, recreational); Attachment of lottery
                                                                                           6
                                   1   winnings and insurance settlements of debtor parents; Requirement that recipients of financial

                                   2   assistance from the Small Business Administration, including direct loans and loan guarantees,

                                   3   must certify that the recipient is not more than 60 days delinquent in the payment of child support;

                                   4   Seizure of assets held by public or private retirement funds and financial institutions; Deprivation

                                   5   of a debtor to a fresh start to discharge a debt completely, pay a percentage of the debt, or pay the

                                   6   full amount of the debt over a longer period of time because debts for child support and alimony

                                   7   are not dischargeable; State or Federal imprisonment, fines or both.”3 (Id.) Plaintiff’s “SSN

                                   8   which was issued to [him] to obtain benefits form certain U.S. agencies was deceptively used by

                                   9   the [d]efendants to subject [plaintiff] to deprivations, for profit, with the intent to continually and

                                  10   consistently deprive [plaintiff] of [his] right to be secure in [his] person, house, papers, and effects

                                  11   against unreasonable searches and seizures, for their profit, gain, and not benefit [plaintiff].” (Id.)

                                  12          In support of his tenth cause of action for Fifth Amendment violations and deprivations,
Northern District of California
 United States District Court




                                  13   plaintiff alleges that defendants “knowingly and intentionally deprived [plaintiff] of Due Process,

                                  14   adequate notice that P.L. 106-187, and P.L. 102-521 imposes federal ‘criminal penalties’ that

                                  15   target only the group of individuals non-custodial parents for the ‘willful failure’ to pay an alleged

                                  16   past due IV-D obligation to the 42 U.S.C. § 654(3) that remains unpaid for longer than a year or is

                                  17   greater than $5,000.” (Id. at 12-13.) Defendants “knowingly did not afford due process

                                  18   safeguards and intentionally did not provide adequate notice that the SNN issued to [plaintiff] to

                                  19   obtain benefits from certain U.S. agencies would be under the List of Routine Uses, System # 60-

                                  20   0058 Master Files of Social Security Number Holders, provided to the federal OCSE in order to

                                  21   subject [plaintiff] to IV-D enforcement collections remedies from which [d]efendant profits in the

                                  22   billions.” (Id. at 13.) Defendants “and their employees did not inform [plaintiff] that default

                                  23   paternity establishment through marriage would be admissible as evidence and would be used

                                  24   against [him].” (Id.) Plaintiff “was also subject to the same IV-D enforcement remedies placing

                                  25   [him] more than twice in jeopardy of [his] life, liberty and freedom, for [he] was compelled to be a

                                  26   witness against [himself] under the requirement to provide the SSN account number.” (Id.)

                                  27
                                              3
                                  28              The Court notes that it is not clear whether each of these alleged deprivations happened
                                       to plaintiff.
                                                                                           7
                                   1           In support of his eleventh cause of action for denial of the right to counsel and the right to

                                   2   a trial by jury, plaintiff alleges that “[u]nder current IV-D contracts no attorney would accept [his]

                                   3   case because it caused a conflict of interest under the current contract.” (Id.) Plaintiff “was

                                   4   unable to obtain council due to a conflict of interest deeming a lawyer unreliable because of a

                                   5   clash between his/her contractual obligations between the BAR and the OCSE.” (Id.) “The

                                   6   American Bar Association approved “IV-D for Congress which created contractual bias in the

                                   7   legal profession and the justice system, and [plaintiff] was subject to IV-D enforcement remedies

                                   8   and was unable to obtain adequate legal counsel, and deprived of [his] right to a speedy and public

                                   9   trial, by an impartial jury.” (Id.)

                                  10           In support of his twelfth cause of action for Thirteenth Amendment deprivations and

                                  11   violations, plaintiff alleges that the remedies sought by defendants “constitute slavery and

                                  12   involuntary servitude not inflicted as punishment for crime whereof [plaintiff] was duly
Northern District of California
 United States District Court




                                  13   convicted[.]” (Id. at 14.) Plaintiff “was compelled to labor against [his] will under P.L. 109-8

                                  14   provisions related to establishing paternity, orders and to enforcing IV-D obligations stipulate that

                                  15   a ‘IV-D obligation’ is paid first priority of his financial needs.” (Id.) Plaintiff “labor[ed] against

                                  16   [his] will under coercion from which defendant’s profit, for other than [plaintiff’s] financial

                                  17   needs.” (Id.)

                                  18           In support of his thirteenth cause of action for Fourteenth Amendment deprivations and

                                  19   violations, plaintiff alleges that defendants “offer 45 C.F.R. §303.11 case closure criteria to a non-

                                  20   IV-A recipient custodial parent (a woman) who requests ‘closure of a case’, but [plaintiff], a man

                                  21   in this case was denied the same.” (Id.) “Defendants deprived [plaintiff] equal protection under

                                  22   the law within its jurisdiction and unnecessary discrimination against various groups.” (Id.)

                                  23   Plaintiff “was denied the ‘equal’ protection of the laws when he requested case closure.” (Id.)

                                  24   “Under § 1983 a similarly situated person (a woman) was treated differently and the Defendant’s

                                  25   actions were motivated by an unlawful factor.” (Id.) “Equal protection was denied [plaintiff]

                                  26   because the challenged conduct was clearly motivated by intent to discriminate.” (Id.)

                                  27           Plaintiff asks the Court to enter a judgment (i) terminating “the private for profit

                                  28   contractual non-judicial IV-D Collections Case effectively,” (ii) awarding actual, special
                                                                                          8
                                   1   compensatory, and punitive damages in the amount of $1,000,000.00 against each defendant, (iii)

                                   2   a refund of his “honestly acquire income” of $5,300.00 against each defendant, (iv) awarding “the

                                   3   42 U.S.C. § 654(3) DCSS’s 66 percent and the 45 C.F.R. §302.34’s Alameda County’s 34 percent

                                   4   share of federal profit as well as penalties and 18 percent interest,” (v) removing any and all

                                   5   negative reporting to all credit bureaus affecting plaintiff’s personal and professional credit

                                   6   reputation, (vi) “dismiss, terminate and void ALL family court orders pertaining to Family Court

                                   7   case #HF15794456 and Court case # HF16829883, (vii) awarding legal fees and cost in the

                                   8   amount of $30,000.00 each against all defendants, and (ix) requiring defendants to write a letter of

                                   9   apology to plaintiff. (Id. at 17-18.)

                                  10          II.     LEGAL STANDARD

                                  11                  A. Motion to Dismiss Under Rule 12(b)(1)

                                  12          A district court must dismiss an action if it lacks jurisdiction over the subject matter of the
Northern District of California
 United States District Court




                                  13   suit. Fed. R. Civ. P. 12(b)(1). “Subject matter jurisdiction matter jurisdiction can never be

                                  14   forfeited or waived and federal courts have a continuing independent obligation to determine

                                  15   whether subject matter jurisdiction exists.” Lesson v. Transamerica Disability Income Plan, 671

                                  16   F.3d 969, 976 (9th Cir. 2012) (internal quotation marks and citation omitted). The party asserting

                                  17   federal subject matter jurisdiction bears the burden of establishing its existence. Kokkonen v.

                                  18   Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994). A jurisdictional challenge under Rule

                                  19   12(b0(1) may be made either on the face of the pleadings or based upon extrinsic evidence.

                                  20   Warren v. Fox Family Worldwide, Inc., 328 F.3d 1136, 1139 (9th Cir. 2003).

                                  21                  B. Motion to Dismiss Under Rule 12(b)(6)

                                  22          Pursuant to Federal Rule of Civil Procedure 12(b)(6), a complaint may be dismissed for
                                  23
                                       failure to state a claim upon which relief may be granted. Dismissal for failure to state a claim
                                  24
                                       under Rule 12(b)(6) is proper if there is a “lack of a cognizable legal theory or the absence of
                                  25
                                       sufficient facts alleged under a cognizable legal theory.” Conservation Force v. Salazar, 646 F.3d
                                  26

                                  27   1240, 1242 (9th Cir. 2011) (citing Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir.

                                  28   1988)). The complaint must plead “enough facts to state a claim [for] relief that is plausible on its
                                                                                         9
                                       face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim is plausible on its face
                                   1

                                   2   “when the plaintiff pleads factual content that allows the court to draw the reasonable inference

                                   3   that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678

                                   4   (2009). If the facts alleged do not support a reasonable inference of liability, stronger than a mere
                                   5
                                       possibility, the claim must be dismissed. Id. at 678–79. Mere “conclusory allegations of law and
                                   6
                                       unwarranted inferences are insufficient to defeat a motion to dismiss.” Adams v. Johnson, 355
                                   7
                                       F.3d 1179, 1183 (9th Cir. 2004). Pro se pleadings must satisfy the same standard. See Brazil v.
                                   8
                                       U.S. Dep’t of Navy, 66 F.3d 193, 199 (9th Cir. 1995) (finding that courts must construe pro se
                                   9

                                  10   pleadings liberally, but “those pleadings nonetheless must meet some minimum threshold in

                                  11   providing a defendant with notice of what it is that it allegedly did wrong.”)
                                  12
Northern District of California




                                              III.    ANALYSIS
 United States District Court




                                  13
                                              “The Rooker-Feldman doctrine forbids a losing party in state court from filing suit in
                                  14
                                       federal court complaining of an injury caused by a state court judgment, and seeking federal court
                                  15
                                       review and rejection of that judgment.” Bell v. City of Boise, 709 F.3d 890, 897 (9th Cir. 2013)
                                  16
                                       (citing Skinner v. Switzer, 562 U.S. 521, 531 (2011)); see also Rooker v. Fidelity Trust Co., 263
                                  17
                                       U.S. 413 (1923); D.C. Court of Appeals v. Feldman, 460 U.S. 462 (1983). In order to determine
                                  18
                                       whether the doctrine applies, a district court “first must determine whether the action contains a
                                  19
                                       forbidden de facto appeal of a state court decision.” Bell, 709 F.3d at 897 (citing Noel v. Hall, 341
                                  20
                                       F.3d 1148, 1158 (9th Cir. 2003)). “A de facto appeal exists when ‘a federal plaintiff asserts as a
                                  21
                                       legal wrong an allegedly erroneous decision by a state court, and seeks relief from a state court
                                  22
                                       judgment based on that decision.’ In contrast, if ‘a federal plaintiff asserts as a legal wrong an
                                  23
                                       allegedly illegal act or omission by an adverse party, Rooker-Feldman does not bar jurisdiction.’”
                                  24
                                       Id. (citing Noel, 341 F.3d at 1164).
                                  25
                                              If a plaintiff seeks to bring a forbidden de facto appeal, that plaintiff “may not seek to
                                  26
                                       litigate an issue that is ‘inextricably intertwined’ with the state court judicial decision from which
                                  27
                                       the de facto appeal is brought.” Bell, 709 F.3d 897. However, the “inextricably linked” language
                                  28
                                                                                         10
                                   1   “is not a test to determine whether a claim is a de facto appeal, but is rather a second and distinct

                                   2   step in the Rooker-Feldman analysis. Should the action not contain a forbidden de facto appeal,

                                   3   the Rooker-Feldman inquiry ends.” Id. (emphasis in original)(internal citation omitted).

                                   4          Here, plaintiff’s claims center on his court-ordered child support obligations. Each of

                                   5   plaintiff’s allegations relate to Judicial Defendants’ determination obligating plaintiff to pay child

                                   6   support and defendants’ efforts to enforce that obligation. (See Compl. at 8-14.)4 Moreover,

                                   7   plaintiff requests that the Court, among other things, (i) terminate the Section IV-D child support

                                   8   collection case against him; (ii) refund his wages garnished to fulfill his child support obligations;

                                   9   (iii) remove all negative credit reports submitted in an effort to enforce plaintiff’s child support

                                  10   obligation; and (iv) “dismiss, terminate and void ALL family court orders pertaining to [plaintiff’s

                                  11   child support actions,] Family Court case #HF15794456 and Court case # HF16829883[.]” (Id. at

                                  12   17-18.) In order to adjudicate plaintiff’s each of claims, the Court would have to determine
Northern District of California
 United States District Court




                                  13   whether the state court correctly entered judgment against plaintiff and ordered him to pay child

                                  14   support. In other words, plaintiff seeks to challenge, here in federal court, adverse rulings in state

                                  15
                                              4
                                  16              Alleging that defendants (1) fraudulently induced plaintiff to participate in a Section IV-
                                       D program designed to ensure that plaintiff made regular child-support payments; (2) engaged in
                                  17   fraud by advertising that the Section IV-D program was “for the best interest of children and
                                       custodial parents”; (3) engaged in false advertisements designed to induce plaintiff’s participation
                                  18   in the Section IV-D program; (4) compelled plaintiff to associate with the Section IV-D program
                                       against his will; (5) deprived plaintiff of his rights under “Tile 42, the Public Health and Welfare
                                  19   Code, which is comprised of IV-D of the Social Security Act”; (6) compelled plaintiff to disclose
                                       his SSN in order to “hunt[] and track[]” him and then forced him “to succeed to the status of non-
                                  20   custodial parent in order to establish, modify, and enforce IV-D collections”; (7) placing a lien on
                                       his property to collect on amount owed which “arose . . . by the mere application of IV-D”; (8)
                                  21   “employed 45 C.F.R. § 303.11,” which governs case closure criteria for IV-D agencies to
                                       “prohibit[] and abridge[]” plaintiff’s First Amendment right to petition the government for redress
                                  22   of his grievances; (9) used plaintiff’s SNN to “track and hunt [him] down” in order to enforce his
                                       child support obligation through a number of methods, including wage garnishment, property
                                  23   liens, unemployment compensation offsets, seizure and sale of property, credit agency reporting to
                                       prevent extensions of credit, revocation of various types of licenses, and other methods; (10) failed
                                  24   to provide adequate notice that certain laws governing enforcement of IV-D child support
                                       obligations impose criminal penalties that “target” non-custodial parents for the willful failure to
                                  25   pay certain past due IV-D obligations; (11) preventing plaintiff from obtaining an attorney due to
                                       the “conflicts of interest” created by “IV-D contracts” and subjected him to IV-D enforcement
                                  26   procedures depriving him of his “right to speedy and public trial, by an impartial jury”; (12) forced
                                       plaintiff to “labor against [his] will under coercion” by operation of “provisions related to
                                  27   establishing paternity, orders and to enforcing IV-D obligations stipulate that a ‘IV-D obligation’
                                       is paid first priority of his financial needs”; and (13) offered case closure criteria to a plaintiff’s
                                  28   wife, “a non-IV-A recipient custodial parent (a woman)” but denied plaintiff the same, motivated
                                       by an intent to discriminate and denying plaintiff equal protection.
                                                                                           11
                                   1   court. This is precisely the type of case the Rooker-Feldman doctrine bars. See Moor v. Cnty. of

                                   2   Butte, 547 Fed.Appx. 826, 829 (9th Cir. 2013) (affirming dismissal on Rooker-Feldman grounds a

                                   3   federal suit arising out of state court divorce and child custody proceedings); Gomez v. San Diego

                                   4   Family Ct., 388 Fed. Appx. 685 (9th Cir. 2010) (affirming dismissal on Rooker-Feldman grounds

                                   5   of action challenging state court custody decision); Sareen v. Sareen, 356 Fed.Appx. 977 (9th Cir.

                                   6   2009) (affirming dismissal on Rooker-Feldman grounds of an action alleging constitutional

                                   7   violations in plaintiff’s child custody proceedings). Accordingly, the Court finds that it lacks

                                   8   jurisdiction over the subject matter of plaintiff’s lawsuit and thus, dismissal is appropriate.

                                   9          IV.     CONCLUSION

                                  10          For the foregoing reasons, the Court GRANTS defendants’ motions to dismiss with

                                  11   prejudice. The Clerk shall close the file.

                                  12          This Order terminates the case, as well as Docket Numbers 9, 11, and 22.
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14

                                  15
                                       Dated: May 16, 2019
                                  16                                                               YVONNE GONZALEZ ROGERS
                                                                                              UNITED STATES DISTRICT COURT JUDGE
                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         12
